COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00641-CR


ANTONIO DARNELL JOHNSON                                             APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

             FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Antonio Darnell Johnson pleaded guilty to burglary of a building,

and a jury assessed his punishment at two years’ confinement. Johnson’s court-

appointed appellate counsel has filed a motion to withdraw and a brief in support

of that motion. Counsel avers that in her professional opinion, the appeal is

frivolous.   Counsel’s brief and motion meet the requirements of Anders v.

California by presenting a professional evaluation of the record demonstrating


      1
       See Tex. R. App. P. 47.4.
why there are no arguable grounds for relief. See 386 U.S. 738, 87 S. Ct. 1396

(1967). This court informed Johnson that he may file a pro se brief, but he did

not do so. The State declined to submit a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.


                                                    /s/ Bill Meier

                                                    BILL MEIER
                                                    JUSTICE

PANEL: DAUPHINOT, GARDNER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 30, 2014

                                         2